

117 S2505 IS: To designate the facility of the United States Postal Service located at 6223 Maple Street in Omaha, Nebraska, as the “Petty Officer 1st Class Charles Jackson French Post Office”.
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2505IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 6223 Maple Street in Omaha, Nebraska, as the Petty Officer 1st Class Charles Jackson French Post Office.1.Petty Officer 1st Class Charles Jackson French Post Office(a)DesignationThe facility of the United States Postal Service located at 6223 Maple Street in Omaha, Nebraska, shall be known and designated as the Petty Officer 1st Class Charles Jackson French Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Petty Officer 1st Class Charles Jackson French Post Office.